USCA1 Opinion

	




          May 27, 1993          [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 92-2438                                              ANIBAL BAEZ VELEZ,                                Plaintiff, Appellant,                                          v.                        SECRETARY OF HEALTH & HUMAN SERVICES,                                 Defendant, Appellee.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                                 ___________________                                        Before                              Torruella, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ___________________               Cristina Munoz Gandara on brief for appellant.               ______________________               Daniel F.  Lopez Romo, United States  Attorney, Jose Vazquez               _____________________                           ____________          Garcia, Assistant  United States Attorney, and  Nancy B. Salafia,          ______                                          ________________          Assistant  Regional  Counsel,  Department  of  Health  and  Human          Services on brief for appellee.                                  __________________                                  __________________                      Per Curiam.   Claimant, Anibal Baez Velez,  appeals                      __________            from  a district court  decision affirming the  denial of his            application   for   Social   Security  disability   benefits.            Claimant alleges  that a  fractured wrist and  dislocated hip            and the resulting pain therefrom have left him disabled.  The            Administrative  Law  Judge   (ALJ)  concluded  that  although            claimant's  impairments were  severe,  they did  not meet  or            equal  a  listed impairment.    Claimant  was prevented  from            performing his  past work as  a construction worker  and fast            food restaurant crew member,  the ALJ concluded, but  was not            precluded from performing a  significant number of other jobs            in  the national  economy  which require  sedentary to  light            work.   In  so  concluding,  the  ALJ found  that  claimant's            allegations of  severe and disabling pain  were not credible.            We affirm.                                      Background                                      __________                 Claimant was born in 1967.  He completed high school and            one  year  of  college and  has  worked  in  the construction            business and in fast food restaurants.  On November 22, 1989,            claimant fell  from a  second story, sustaining  the injuries            complained of in his application for disability payments.  He            has  not worked  since then.   Claimant  was admitted  to the            hospital following his fall and was diagnosed with a fracture            of  his  right  wrist, a  dislocation  of  his  left hip  and                                         -2-            fractures of several  ribs.   He stayed in  the hospital  for            fifteen days.                 Claimant  filed  an   application  for  Social  Security            disability  benefits on September 5, 1990, alleging inability            to work due to the following severe impairments:                 [M]y left  hip always gives  away (fails me)  and I                 feel too  much pain.   And my  right wrist  doesn't                 function as it did before and frequently hurts. . .                 .  I don't have the same strength that I had before                 in  my  right  hand;  I can't  lift  heavy  objects                 because I feel  pain; when I  remain seated for  an                 extended  period of time and try to get up, my left                 hip becomes stiff and fixed in place and it hurts a                 lot; if I  stand for  extended periods  I begin  to                 suffer from back pain and hip pain.            The   Social   Security   Administration  denied   claimant's            application initially and on reconsideration.                   Claimant obtained  a hearing before  an ALJ on  July 18,            1991.  Claimant  was represented  by counsel.   A  Vocational            Expert also testified at the hearing.  The ALJ, in a decision            dated August  27, 1991, concluded that  claimant "has status,            post-fracture of  right radius  dislocation of left  hip with            minor residuals" but that these impairments are not listed or            medically equal to those  listed at 20 C.F.R. Pt.  404, Subp.            P, Appendix 1,  ("Appendix 1").   With respect to  claimant's            allegations of pain in his arm,  back and hip, the ALJ  found            them to  be "credible  so as  to  preclude arduous  exertion,            repeated bending, continuous standing  and walking."  The ALJ            rejected appellant's  contention, however, that his  pain was            "of such  severity and  frequency as to  preclude substantial                                         -3-                                          3            gainful activity."  The ALJ found that claimant was precluded            from  performing his past relevant work, but that he "has the            residual functional capacity to perform a wide range of light            to  sedentary  work."    The  ALJ  therefore  concluded  that            claimant was  not disabled within  the meaning of  the Social            Security Act at any  time prior to the date of  that decision            and, accordingly, was not entitled to disability payments.1                  Claimant's request for review by the Appeals Council was            denied, and on January  17, 1992, claimant filed a  complaint            with the district court seeking review of the ALJ's decision,            pursuant to 42 U.S.C.   405 (g).  The district court affirmed            the ALJ's denial  of disability payments in  a decision dated            October  15, 1992.   The  district court  found that  the ALJ            "properly discussed  in his decision  the reasons why  he did            not find plaintiff's subjective symptoms of pain credible" in            accordance  with the  requirements of  Avery v.  Secretary of                                                   _____     ____________            Health and Human Services,  797 F.2d 19, 22 (1st  Cir. 1986),            _________________________            and  "took into  account evidence  such as  plaintiff's daily            activities and  observations of examining doctors in reaching            his  conclusion, as  well as  the  testimony of  a vocational            expert." (Citations omitted.)                                   Medical Evidence                                   ________________                                            ____________________            1.   The ALJ  found that claimant met  the disability insured            status requirements of the Social Security Act on the date of            his accident and continued to meet them through at least June            30,  1990.  The exact date on which claimant's insured status            expired was uncertain because of unposted 1989 earnings.                                         -4-                                          4                 Since his accident, claimant has been seen by doctors at            the State Insurance Fund (S.I.F.) and by a private orthopedic            surgeon, Dr. Alfredo Pinero Pereira.   While in the hospital,            claimant's  hip was  treated  with "Buck's  traction" and  on            December 5, 1989, Dr. Pinero performed  an "external fixation            and closed reduction" on claimant's right wrist.                 On December  19, 1989, Dr. Pinero  examined claimant and            reported that  there was  decreased external rotation  in his            left  hip, but that he had full flexion and no "neurovascular            deficit."  His  right wrist  was tender and  his flexion  was            decreased, but he could  fully extend his fingers and  had no            sensory deficit.  Dr.  Pinero prescribed physical therapy and            ordered a CT scan and follow-up visit.                 In February, 1990, claimant  complained to an SIF doctor            of  pain  in his  pelvis.   A  CT  scan of  claimant's pelvis            performed  on   February   20,  1990   showed  small   linear            calcification in the joint  space and small calcifications in            the acetabulum  and in the  femoral neck.   The radiologist's            report indicated  that the  calcification in the  joint space            might  represent an  interarticular  osseous  fragment.   The            other   calcifictions   were    compatible   with    myositis            ossificans.2  Dr.  Pinero saw claimant  again in April,  1990                                            ____________________            2.    Myositis  ossificans is  the inflammation  of a  muscle            characterized by bony deposits or ossification of muscles. R.            Sloane, The Sloane-Dorland Annotated Medical-Legal Dictionary                    _____________________________________________________            (1987).                                         -5-                                          5            and reported  that he had  full range of  motion in  his hip,            except  that he still  had decreased external  rotation.  Dr.            Pinero warned claimant that he might develop arthritis in his            hip  if osteochondral  fragments  were not  removed from  the            joint.                 Claimant  saw  an  SIF  doctor  on  April  25, 1990  and            complained of pain in his hip. Notes from that visit indicate            that  he  limped  a  little  and  had  limited  anterior  and            posterior flexion.  Physical therapy was recommended.  On May            2,  1990, claimant saw an SIF doctor again.  The record shows            that claimant  had markedly  limited range of  motion in  his            wrist, reduced  grip strength and  mild engrossment.   He was            able to make a  tight fist.  Claimant complained  of constant            wrist pain,  but did not  experience numbness.   He indicated            that  he used his wrist  for activities of  daily living, but            could  not   lift  heavy  objects.     Physical  therapy  was            recommended  to  increase  claimant's  range  of  motion  and            strength and to decrease his pain.  The record from a May 14,            1990 visit with  Dr. Pinero indicates  that claimant had  80%            supination and  full  pronation of  his  wrist.   The  doctor            ordered a  wrist x-ray  and a  follow-up appointment  in four            weeks.                 A  May  18, 1990  report  from  the SIF  indicates  that            claimant had  reported no benefit from  physical therapy, but            that his grip  strength had increased.   Claimant's range  of                                         -6-                                          6            motion had increased slightly, although  it remained markedly            limited.  A May 21,  1990 report from Dr. Carlos  Fuxench, an            SIF  physiatrist, indicated that  claimant was able to make a            fist and that  the range of  motion in his finger  joints was            complete.   Dr. Pinero   examined claimant on  June 25, 1990.            He  indicated that claimant had  full range of  motion in his            hip, but that  external rotation was  painful.  He  diagnosed            post-traumatic degenerative joint  disease of the left  hip.3                 In September, 1990, claimant visited an SIF doctor again            and reportedly complained of pain in  his wrist and hip.  The            doctor noted that  claimant was  leaning on a  cane to  walk,            which exacerbated  the pain in his wrist.  A November 5, 1990            report  from the  SIF indicated  that claimant  complained of            pain in  his wrist,  but  that there  was no  edema and  that            flexion and extension were accomplished with difficulty.  Dr.            Torres from the SIF examined  claimant on November 14,  1990,            and noted  that the pain  in claimant's hip  was intermittent            and worsened when he  leaned forward.  Although the  area was            tender, Dr. Torres  reported that claimant had full  range of            motion and muscle strength in his left hip.  He also reported                                            ____________________            3.  Degenerative   joint   disease   is    characterized   by            degeneration of  the articular cartilage, hypertrophy of bone            at the margins, and changes in the synovial membrane.  "It is            accompanied  by   pain  and  stiffness,   particularly  after            prolonged  activity."  The Sloane-Dorland  Annotated Medical-                                   ______________________________________            Legal Dictionary.            ________________                                         -7-                                          7            that claimant was walking adequately unassisted. He diagnosed            trochanteric  bursitis.4    Continued  pain   medication  and            stretching exercises were prescribed.                   In December, 1990, the SIF doctors prescribed 20 mg/day            of Feldene  (a medication  given to inhibit  inflammation and            pain).  Claimant complained of pain in his wrist and hip.  In            January,  1991, Dr. Pinero saw  claimant and reported that he            complained of intermittent episodes of  pain.  He noted  that            the  hip  dislocation  would  probably  lead   to  arthritis,            requiring  further  surgery,  but  that  claimant  wanted  to            postpone  surgery until  the  pain became  intolerable.   Dr.            Pinero recommended  x-rays.   The x-ray report  indicated "no            evidence of  recent fracture,  soft tissue  calcifications or            other complication"  in claimant's wrist. The  x-ray showed a            "deformity  in  the  distal  radius and  the  ulnar  styloid,            presumably  result of an old healed fracture."  The hip x-ray            indicated  "a  bony  projection  arising  from  the   greater            trochanter of the femur which may be related to tendinitis or            to  previous traumatic episodes."  There was no evidence of a            present  or  past  hip   fracture  and  the  "sacroiliac  and            coxofemoral joint spaces" were preserved.                                            ____________________            4.    Bursitis  is the  inflammation of  a  bursa, "a  sac or            saclike  cavity  filled with  viscid  fluid  and situated  at            places  in  the tissues  at  which  friction would  otherwise            result."    The   Sloane-Dorland    Annotated   Medical-Legal                        _________________________________________________            Dictionary.            __________                                         -8-                                          8                 Claimant's final  reported visit with Dr.  Pinero was on            February  5,  1991.     The  doctor  reported  that  claimant            complained  of  hip  pain,  but that  he  had  full  flexion,            internal rotation and abduction in his hip, and 40%  external            rotation.   The  report noted  that the  x-rays showed  post-            traumatic degenerative joint disease which might explain pain            symptoms.   Dr. Pinero also  noted that avascular necrosis is            another complication that  can occur with degenerative  joint            disease and  explain pain.5  Finally,  Dr. Pinero recommended            that if  conservative treatment  fails, claimant "could  be a            candidate for hip fusion."                   On  March  20,  1991,    claimant  saw  an  SIF  doctor.            Although claimant complained  of pain in  his hip and  wrist,            the report noted no edema and no deficit in flexion-extension            and  that fingers  close.   No  difficult gait  was observed.            Finally, a June  20, 1991  report from an  SIF doctor  stated            that  claimant  is  not  willing  to  undergo a  hip  fusion,            although he still complained of pain in his hip and forearm.                                      Discussion                                      __________                 On appeal, claimant argues that the decision to deny him            disability benefits is not supported by substantial evidence.            Claimant   specifically  contends   that  the   finding  that                                            ____________________            5.    Avascular necrosis  describes "the sum of morphological            changes indicative  of cell death" caused  by deficient blood            supply  to the  affected  area. The  Sloane-Dorland Annotated                                            _____________________________            Medical-Legal Dictionary.            ________________________                                         -9-                                          9            claimant's medical  condition does not meet  or equal listing            1.03 (arthritis of a  major weight-bearing joint) in Appendix            1  of the  regulations was  erroneous and  that the  district            court, in affirming the denial, failed to give proper  credit            to claimant's subjective complaints of pain.                 The  Social  Security   Act  establishes  the  following            standard  of  review in  this  case: "[t]he  findings  of the            Secretary  as  to  any  fact,  if  supported  by  substantial            evidence, shall be  conclusive, . . . "   42 U.S.C.   405(g).            Therefore,   the  Secretary's   decision  to   deny  claimant            disability payments  in  this case  must  be affirmed  "if  a            reasonable mind,  reviewing the evidence  in the record  as a            whole,   could  accept   it  as   adequate  to   support  his            conclusion."    Rodriguez  v.  Secretary of  Health  &  Human                            _________      ______________________________            Services,  647  F.2d 218,  222 (1st  Cir.  1981). "It  is the            ________            responsibility  of  the  Secretary  to  determine  issues  of            credibility and to draw inferences from the record evidence."            Ortiz  v. Secretary  of Health  and Human Services,  955 F.2d            _____     ________________________________________            765, 769 (1st Cir. 1991) (Per Curiam).                 Following  the sequential steps set forth at 20 C.F.R.              404.1520, the  ALJ first found  that claimant had  not worked            since January 22, 1989.  Second, he determined that  claimant            had    a    severe   impairment,    termed   "musculoskeletal            involvement."    Third,  the  ALJ  concluded  that claimant's            impairments did not meet or equal the criteria in the Listing                                         -10-                                          10            of  Impairments in Appendix 1 of the regulations.  Fourth, he            found  that   claimant's   impairment  prevented   him   from            performing his  past relevant  work as a  construction worker            and a crew  member at a  fast food restaurant.   Finally, the            ALJ  concluded   that  although   claimant  was  limited   to            performing sedentary  to light work, his  impairments did not            prevent  him from doing any  other work.   Therefore, the ALJ            found the claimant not disabled.                 Claimant takes  issue on appeal with  the ALJ's findings            at  steps three  and  five.     He argues  that  his combined            impairments "meet  in  severity the  musculoskeletal  listing            criteria."  Specifically, claimant argues that his hip injury            meets the  musculoskeletal impairment listed at  section 1.03            of  Appendix 1:  "arthritis of  a major  weight-bearing joint            (due to any cause)."   While conceding that his  wrist injury            does not alone  meet or equal  a listed impairment,  claimant            argues that when   the hip and wrist injury are  evaluated in            combination they meet or equal the severity of the impairment            listed at section 1.03.                 Section 1.03 provides as follows:                      1.03 Arthritis of a major weight-bearing joint                           _________________________________________                 (due to any cause):                 __________________                      With  history of  persistent  joint  pain  and                 stiffness with signs of marked limitation of motion                 or abnormal motion of the affected joint on current                 physical examination.  With:                      A. Gross  anatomical deformity of  hip or knee                 (e.g.,  subluxation,  contracture, bony  or fibrous                 ankylosis, instability) supported by X-ray evidence                 of  either  significant  joint space  narrowing  or                                         -11-                                          11                 significant bony destruction and  markedly limiting                 ability to walk and stand; or                      B.   Reconstructive    surgery   or   surgical                 arthrodesis  of  a major  weight-bearing  joint and                 return to full weight-bearing status did not occur,                 or  is not expected  to occur, within  12 months of                 onset.            20 C.F.R. Pt. 404, Subp. P, Appendix 1,   1.03.                   Claimant has  the burden of demonstrating  the existence            of  an impairment or combination  of impairments that meet or            equal the criteria in the Listing of  Impairments at Appendix            1.  See Dudley v. Secretary of Health and Human Services, 816                ___ ______    ______________________________________            F.2d 792, 793 (1st Cir. 1987).  There is substantial evidence            to support the ALJ's determination that claimant did not meet            this  burden.  Section 1.03 of the listings requires a "gross            anatomical deformity . . . markedly limiting ability to  walk            and stand."   The  ALJ specifically  found that  "since about            September  1990 the record fails  to show ongoing  use of [a]            cane [to  assist ambulation]."   In  addition, the ALJ  noted            that "[d]uring the hearing  on July 8, 1991 the  claimant was            observed  to walk  without the  use  of a  cane" and  that he            "stood for 10 minutes early in the hearing."                   The medical  evidence,  summarized above,  supports  the            ALJ's  finding  that the  injury did  not  meet or  equal the            listing  criteria.  Claimant was observed to limp a little at            his  April, 1990 visit to the  SIF and at his September, 1990            visit  claimant  used  a  cane.    Dr.  Pinero's  June,  1990            examination of claimant, however,  indicated that he had full                                         -12-                                          12            range of motion  in his hip,  although external rotation  was            painful.    In  November,  1990,  Dr.  Torres  reported  that            claimant  had full range of motion and muscle strength in his            hip  and that  claimant was "walking  adequately unassisted."            In February, 1991, Dr. Pinero reported that claimant had full            flexion, internal rotation and  abduction.  Finally, on March            20, 1991, an  SIF report  notes that "no  difficult gait  was            observed."     Claimant's  wrist  injury   cannot,  even   in            combination with his hip  injury, satisfy the requirements of               1.03.    Therefore, the  district  judge  did  not err  in            affirming the ALJ's determination that  claimant's impairment            did not meet or equal a listed impairment.6                 Claimant argues that the ALJ erred in not obtaining  the            assistance  of  a  medical  expert in  order  to  assess  the            severity of claimant's physical limitations  and whether they            equal  a  listed impairment.    It does  not  require medical            expertise, however, to determine whether claimant is markedly            limited in his  ability to walk or stand,  a requirement of              1.03 of  the listings.   Therefore,  the ALJ  did not err  in            making this commonsense judgment  without the assistance of a                                            ____________________            6.  Claimant also suggests that his impairments meet or equal            the  impairments  listed at  sections  1.04 and  1.12  of the            Appendix.   Section 1.04, however, requires  arthritis of one            major joint in each  of the upper extremities.   Section 1.12                           ____            requires fracture of an  upper extremity where functional use            is  not restored within twelve months.   The medical evidence            supports the  ALJ's conclusion that  these requirements  were            not met.                                         -13-                                          13            medical  expert.   (Cf.  Gordils v.  Secretary of  Health and                                ___  _______     ________________________            Human Services,  921  F.2d 327,  329  (1st Cir.  1990)  ("the            ______________            Secretary  is   not  precluded  from   rendering  commonsense            judgments   about  functional   capacity  based   on  medical            findings,  as long  as the  Secretary does  not overstep  the            bounds  of a  lay  person's competence  and render  a medical            judgment.").                 Claimant  also alleges on  appeal that  the ALJ  did not            adequately consider  his allegations of disabling  pain.  The            ALJ found that claimant's  allegations of pain were "credible            so   as  to  preclude  arduous  exertion,  repeated  bending,            continuous standing and  walking.  Otherwise they  are not of            such  severity  and  frequency  as  to  preclude  substantial            gainful activity."   The ALJ considered  claimant's testimony            in light  of the other  record evidence.   Claimant testified            that  he sometimes experiences  shooting pains extending from            his  back to  his hip.   He  stated that  he was  taking pain            medication ("Dolabid") two or  three times a day and  that it            sometimes helped.  Claimant  also testified that the  pain in            his  back and hip  was constant and  that it hurt  his arm to            lift twenty  pounds or to continually  carry lighter weights.            He stated that it hurt his wrist to grasp something.                 The  record  contains  objective  medical   evidence  of            impairments  that  could  reasonably  be  expected  to  cause            claimant  pain.   Dr.  Pinero diagnosed  claimant with  post-                                         -14-                                          14            traumatic degenerative joint disease  in his left hip.   This            condition is "accompanied by pain and stiffness, particularly            after  prolonged activity."   R.  Sloane, The  Sloane Dorland                                                      ___________________            Annotated Medical-Legal Dictionary  (1987).  Dr.  Pinero also            __________________________________            noted  that avascular  necrosis can  occur  with degenerative            joint disease and cause pain.  Dr. Torres diagnosed bursitis,            which  has   been  characterized   as  a   medical  condition            "reasonably capable  of causing  disabling pain."   Sewell v.                                                                ______            Bowen, 792  F.2d 1065, 1068 (11th Cir. 1986). Nonetheless, as            _____            the  ALJ  noted  in  his  decision, "[t]he  record  fails  to            establish  significant or  persistent weakness  or functional            limitation."  The ALJ  concluded that claimant's  allegations            of  severe  and  disabling  pain  were  "unsupported  by  the            objective findings  which fail to disclose  severe osseous or            neurological involvement or residuals."                 Where  allegations of disabling  pain are unsupported by            objective  medical evidence,  the ALJ  is required  to obtain            detailed   descriptions   of  claimant's   daily  activities,            functional restrictions, medication  and other treatment  for            pain, frequency  and duration of pain,  and precipitating and            aggravating factors.   See Avery  v. Secretary of  Health and                                   ___ _____     ________________________            Human  Services,  797  F.2d  at  23;  SSR  88-13.    The  ALJ            _______________            thoroughly  questioned claimant in  accordance with the above            requirements.  Claimant testified  at his hearing  before the            ALJ that he used his right hand for eating, dressing, writing                                         -15-                                          15            and shaving.  He  further testified that he  sometimes lifted            his two-year-old  child.   In his application  for disability            payments,   claimant  described   his  daily   activities  as            including house cleaning,  taking out the  garbage, shopping,            doing the dishes, visiting  friends, attending church and the            movies.   At  his hearing,  however, claimant  testified that            typically he spent all day watching television.                 The  ALJ specifically found  that claimant's allegations            of  severe and  disabling  pain  were  not  credible.    This            credibility  determination,  especially  when   supported  by            specific findings,  is entitled  to deference.   Fustaglia v.                                                             _________            Secretary of  Health and  Human Services,  829 F.2d  192, 195            ________________________________________            (1st  Cir.  1987).   In addition  to  the lack  of supportive            objective  medical  evidence, the  ALJ  also  found that  the            allegations  were  unsupported  by  claimant's  "conservative            treatment, his  demeanor,  his daily  activities,  and  other            evidence of record."    The ALJ found claimant's  allegations            of  pain credible  only  to the  extent  that they  "preclude            arduous exertion, repeated  bending, continuous standing  and            walking."   He  therefore  made  the following  determination            regarding claimant's residual functional capacity:                 The claimant has  the residual functional  capacity                 to perform the  physical exertional requirements of                 work   except   for   arduous  physical   exertion,                 repetitive,  bending, lifting or carrying in excess                 of 20 lbs or continuous standing or sitting.                                         -16-                                          16                 This   conclusion  is  substantially  supported  by  the            medical evidence  summarized above.   In May,  1990, claimant            told a treating  physician at the SIF that he  used his wrist            for activities of  daily living, although  he could not  lift            heavy objects.   A May,  1990 report from  the SIF  indicated            that  claimant's  grip  strength  and  range  of  motion  had            increased.  An  x-ray report from 1991 indicated "no evidence            of  recent  fracture,  soft  tissue  calcifictions  or  other            complication"  in claimant's wrist.  After an  examination of            claimant on November 14,  1990, Dr. Torres reported  that the            pain in his hip was intermittent.   A March, 1991 report from            SIF indicated no edema and no deficit in flexion-extension of            claimant's  wrist.    A  February, 1991  report  by  treating            physician  Dr.  Pinero  indicated   that  claimant  had  full            flexion, internal rotation and abduction in his hip,  and 40%            external rotation.                 The RFC  form completed  by a nonexamining  physician on            March  21, 1991, also supports  the ALJ's findings.   The RFC            reveals that  claimant occasionally can lift  and carry fifty            pounds and frequently can  lift and carry twenty-five pounds.            He  can only  occasionally climb,  balance, kneel  and crawl.            However,  he can sit, stand and walk  for up to six hours per            work  day.   He is  limited in  the weight  that he  can push            and/or pull to ten pounds  because of his wrist injury.   The            RFC also noted  that claimant's gross  manipulation abilities                                         -17-                                          17            were  limited  somewhat by  his  wrist injury,  but  that his            reaching and fine manipulation abilities were not limited.                 The  vocational expert  testified  that there  were jobs            existing in significant numbers in the national economy which            claimant can perform, given his residual functional capacity,            age,  education  and work  experience.    These included  the            following  light to  sedentary  semi-skilled  jobs:  cashier,            counter clerk, shipping clerk and general office clerk.                 Having reviewed the entire  record, we conclude that the            ALJ's  findings  are   supported  by  substantial   evidence,            including   medical   evidence   from   claimant's   treating            physicians, claimant's  testimony at  the hearing before  the            ALJ, the RFC  prepared by a  non-examining physician and  the            testimony of the  vocational expert.  Where  the facts permit            diverse  inferences, we will affirm the  Secretary so long as            the   inferences  drawn  are   supported  by   the  evidence.            Rodriguez Pagan  v. Secretary  of Health and  Human Services,            _______________     ________________________________________            819  F.2d 1,3 (1st Cir. 1987).  Therefore, the district court            did  not   err  in  affirming  the   ALJ's  decision  denying            disability payments.                 For the foregoing reasons,  the judgment of the district            court is affirmed.                     _________                                         -18-                                          18